REASONS FOR ALLOWANCE
1.	Claims 1, 6 and 7 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest newly cited prior art of record.
	Atreya et al. (United States Patent Application Publication No. US 2015/0085745 A1), hereinafter “Atreya” discloses systems and methods for configuring wireless access points in a wireless network.  In some implementations, a method includes selecting, from a plurality of wireless access points in a communication network, a configuring subset of wireless access points and a different compensating subset of wireless access points.  New settings are applied to the compensating subset of wireless access points to change a physical coverage of wireless communication provided by the compensating subset, thus at least partially compensating for disabled wireless communication of the configuring subset.  The method disables wireless communication provided by the configuring subset, and configures the disabled configuring subset of wireless access points (See Atreya, Abstract).	More particularly, Atreya teaches checking whether a wireless access point configuration includes a software upgrade.  In some cases, the configuration of the configuring subset of access points may include a software upgrade, e.g., a changed or Atreya teaches that other types of configurations can be performed which require the access points (or the radio on the access points) to reset for the parameters and/or settings to take effect, thus requiring client devices to become disconnected or disassociated with the access points.  Such configuration can include sending new parameters and/or settings to the configuring access points.  In one example, radio parameters may be sent to the configuring access points (or the radio parameters may have been received by the configuring access points from another source) which require the radio of the access point to reset and any connected client devices to disassociated with the access point.  In another example, one of multiple sub-networks may be desired to be deleted or removed from the network 101, and/or a new, additional network may be desired to be instantiated on the configuring access points, and the access points (and/or their radios) may be required to restart or reset to initiate the new network configuration.  Other configuration examples that can require connected client devices to be dissociated and re-associated, causing downtime, include changing radio bandwidth on an access point (e.g., increasing or decreasing bandwidth by a particular frequency amount), or changing to a different radio mode on the access point (e.g., 802.11a, 802.11a/n, 802.11n, or 802.11ac modes).  In some cases, no information is sent to the configuring access points in block 312.  Furthermore, if a software upgrade is occurring in block 310, then in block 314 the method sends (or causes to be sent) a software image to the configuring access points Atreya discloses that a wireless controller can send the software image on the appropriate access point control connections 112, or can command the configuring access point to download a software image from another device and store it in storage local to the access point, e.g., in non-volatile memory.  Thus, another feature of some implementations described by Atreya is the ability to cause selected access points to download a software image, where the selected access points can be selected based on a wireless coverage plan, and in some implementations, the configuring access points may already have the software image downloaded or loaded in their storage, in which case the downloading can be omitted (See Atreya, FIG. 3, paragraphs [0049]-[0050]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 6), including storing, by a memory of a first network device, a seed image, wherein the seed image includes instructions to communicate with devices of a predetermined device type, and wherein the seed image excludes instructions to provision the first network device to be fully operational in a network environment;	booting, by a processor of the first network device, the first network device in the network environment for a first time;	detecting, by the processor, if a second network device of the predetermined device type exists in the network environment;	downloading, by the processor, a full version of a product image from the second network device in response to the second network device of the predetermined device type existing in the network environment, wherein the full version of the product image uniquely corresponds to network devices deployed in the network environment that includes at least one device of the predetermined device type;	replacing, by the processor, the seed image with the full version of the product image; and	provisioning, by the processor, the first network device to a particular device type corresponding to the network environment that includes the at least one device of the predetermined device type using the full version of the product image, wherein the first network device comprises an access point and the second network device comprises a virtual network management platform, and wherein the first network device is provisioned to a non-controller based access point in response to the access point detecting that no network controller exists in the network environment.	Each of independent claims 1 and 7 are narrower in scope than independent claim 6, as each of independent claims 1 and 7 perform limitations substantially as described in method claim 6 and also contain additional features than method claim 6; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441